Citation Nr: 1223280	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  12-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which respectively granted and continued a 70 percent rating for PTSD, effective June 22, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
As a preliminary matter, the Board is cognizant that a claim for a total disability rating based upon individual unemployability (TDIU) is generally considered part of a claim for an increased rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, neither the Veteran nor the record has raised the issue of TDIU.  While the Veteran asserts that a higher disability rating is warranted for his psychiatric disorder, he has not asserted that he is unable to obtain or maintain gainful employment due to his psychiatric disability.  On the contrary, the Veteran has reported that he retired in 1987 due to age and eligibility, and both the July 2008 and July 2009 VA examiners indicated that the Veteran's psychiatric disorder did not result in deficiencies in the area of work.  Therefore, the Board finds that such a claim has not been raised by the record and, thus, need not be further addressed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to the Board deciding the issue on the merits.

In a May 2008 written statement, the Veteran reported current treatment with a VA doctor in Port St. Lucie.  Additionally, VA examination reports dated in July 2008 and July 2009 indicate that the Veteran received treatment for PTSD and depression at the West Palm Beach VA Medical Center and with the St. Lucie County PTSD Clinical Team since July 2005.  The July 2009 examination report also notes a hospitalization for a mental disorder in 2005.  However, no VA treatment notes have been associated with the claims file, and no VA medical records dated prior to April 2009 are located in Virtual VA.  Nor are there any medical records relating to a hospitalization for a mental disorder.  Therefore, on remand, all outstanding pertinent medical records, including VA medical records dated from July 2005 to the present, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his psychiatric disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Although the Veteran's July 2009 examination is not overly stale, the Board finds that subsequent lay evidence tends to show that his psychiatric disability may have worsened since that examination.  Specifically, in a February 2010 written statement, the Veteran reported symptoms relating to his psychiatric disability that were not previously reported during examinations.  The Veteran also suggested that his condition may have worsened since his prior VA examination.  Because there may have been a significant change in the Veteran's condition, and because the most recent VA examination is now nearly three years old, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any records that are not already of record pertaining to treatment for a psychiatric disability.  Request that the Veteran provide permission for VA to obtain the medical records of any provider identified by the Veteran, including any records relating to a 2005 hospitalization for a mental disorder.

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named non federal records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the VA treatment records pertaining to treatment for a psychiatric disability from the West Palm Beach VA Medical Center and the St. Lucie County PTSD Clinical Team dated from July 2005 to the present time and associate them with the claims file or have them uploaded to Virtual VA.

3.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the current nature, extent, and severity of the Veteran's service-connected PTSD.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The rationale for all opinions must be provided. The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD, taking into consideration the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents. 

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, including all evidence associated with the claims file or Virtual VA since the issuance of the April 2012 supplemental statement of the case, re-adjudicate the issue of entitlement to an increased rating for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



